Citation Nr: 0927251	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for a service-
connected gastrointestinal disability, currently evaluated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.J.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Procedural history

The Veteran was originally granted service connection for 
duodenitis in an April 1970 RO rating decision.  A 10 percent 
disability was assigned.  The disability rating was increased 
to 20 percent in an August 1970 rating decision.

In the February 2004 rating decision which forms the basis 
for this appeal, the RO granted the Veteran an increased 
rating of 30 percent for the service-connected 
gastrointestinal disability to include duodenitis.  The 
Veteran disagreed with the assigned rating, and he initiated 
this appeal by filing a timely substantive appeal [VA Form 9] 
in January 2006.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

In May 2009, the Veteran submitted additional evidence 
directly to the Board.  At that time, the Veteran also 
submitted a written waiver of local consideration of this 
evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

Issues not on appeal

In April 2008, during the pendency of the appeal, a RO rating 
decision denied the Veteran's claim of entitlement to an 
increased rating for service-connected left ankle disability.  
The April 2008 rating decision also denied the Veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities [TDIU].  
As evidenced by the claims file, a notice of disagreement was 
not filed as to either denial.  These issues are, therefore, 
not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability is manifested 
by episodes of severe epigastric pain, including periods of 
incapacitation, nausea, vomiting, hematemesis, occasional 
diarrhea, and mild anemia.

2.  The competent medical evidence does not show that the 
Veteran's service-connected gastrointestinal disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 
percent for the Veteran's gastrointestinal disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.113, 4.114, Diagnostic Code 7346 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected 
gastrointestinal disability.  38 C.F.R. § 3.321(b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an evaluation in excess of 
30 percent for his service-connected gastrointestinal 
disability.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated October 2003, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the October 
2003 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The October 2003 letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in letters 
dated April 2008 and August 2008.  The two VCAA letters 
detailed the evidence considered in determining a disability 
rating, including, "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The letter also 
advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the April 2008 and August 
2008 VCAA letters instructed the Veteran that two factors 
were relevant in determining an effective date:  when the 
claim was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claim was readjudicated in the August 2008 SSOC, following 
the issuance of the April 2008 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court in Vazquez-Flores v. Peake, supra, recently held 
that a notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in a VCAA letter dated July 2008.  As to 
first prong of the holding of Vazquez-Flores, in VCAA letters 
dated April 2008 and July 2008, the Veteran was informed that 
he may submit evidence showing that his service-connected 
disability has increased in severity.  Specifically, in the 
July 2008 VCAA letter, the Veteran was informed that examples 
of evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability in the July 2008 VCAA letter.  Additionally, there 
is no timing problem with the schedular criteria notice as 
the Veteran was afforded a subsequent adjudication following 
the issuance of the July 2008 letter.  See Sanders, supra.  

Moreover, to the extent that the Veteran was not provided 
with all potentially applicable diagnostic criteria in the 
July 2008 letter, the text of both the November 2003 and 
August 2007 VA examination reports makes it clear that the 
Veteran was asked to provide information concerning the 
severity of his gastrointestinal symptomatology as well as 
any impact on his life and work.  Additionally, the Veteran's 
representative has acknowledged awareness of the applicable 
criteria and specifically referenced the criteria at the 
March 2009 Board hearing.  Accordingly, the essential 
fairness of the adjudication was not affected because the 
Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Sanders, supra.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, 22 Vet. 
App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  

As to the third prong of the holding in Vazquez-Flores, the 
July 2008 VCAA letter informed the Veteran that the rating 
for his disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 100 
percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The letter indicated that in 
rare cases, VA can assign a disability level other than the 
levels found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The 
letter stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment; 
and specific test or measurement results.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the July 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, lay statements and service records, 
as well as VA and private treatment records.  

Additionally, as the Board will discuss in detail below, the 
Veteran was afforded VA examinations in November 2003 and 
August 2007.  The VA examination reports reflect that the 
examiner interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his representative have not contended otherwise.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative and, as indicated above, was afforded a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.




Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individuals' relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected gastrointestinal disability 
has been variously diagnosed as duodenitis, peptic ulcer 
disease, peptic acid disease, gastroesophageal reflux 
disease, diverticulitis, and irritable bowel syndrome.  The 
RO rated the Veteran's service-connected gastrointestinal 
disability under Diagnostic Codes 7399-7307.  The RO assigned 
Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R.  4.20 (2008) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.114, Diagnostic Code 7307 [gastric, 
hypertrophic].

The medical evidence of record indicates that the Veteran has 
been diagnosed with a gastric ulcer and a hiatal hernia.  See 
a VA treatment record dated April 2009.  The Court has 
referred to "the canon of interpretation that the more 
specific trumps the general".  See Zimick v. West, 11 Vet. 
App. 45, 51 (1998) ("'a more specific statute will be given 
precedence over a more general one . . . . ") [quoting Busic 
v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  
Therefore, the specific diagnostic codes [Diagnostic Code 
7304 which pertains to the Veteran's diagnosed gastric ulcer 
and Diagnostic Code 7346 which pertains to the Veteran's 
diagnosed hiatal hernia] may properly be applied here.  
Moreover, the Veteran's current gastrointestinal 
symptomatology [including epigastric pain, hematemesis, 
nausea, vomiting, and diarrhea] is encompassed by these 
diagnostic codes.

It is noted in the regulation that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances of nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2008).

More specifically, according to the schedule of ratings for 
disabilities of the digestive system, 38 C.F.R. § 4.114, 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Accordingly, the Veteran's service-connected gastrointestinal 
disability must be rated under one Diagnostic Code.  The 
Board finds that Diagnostic Code 7346 is for application.  As 
will be discussed below the Board is assigning a 60 percent 
rating under Diagnostic Code 7346.  That is the maximum 
rating available under Diagnostic Code 7304, so use of that 
diagnostic code would not provide any advantage to the 
Veteran.   

Specific rating criteria

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphasia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

Words such as "moderate" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).  Although the word "moderate" is not defined in the 
VA regulations, "moderate" 

is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.

Schedular rating 

The Board has reviewed the evidence of record and, for 
reasons that will be expressed in greater detail below, finds 
that the overall level of symptomatology associated with the 
Veteran's gastrointestinal disability is consistent with the 
criteria enumerated for a 60 percent rating, the maximum 
schedular rating.

Pursuant to Diagnostic Code 7346 [hiatal hernia], a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).  
The Board observes that part of these criteria is 
disjunctive, while another part is conjunctive.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]; C.f., Melvin v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].

The Veteran testified under oath at the March 2009 Board 
hearing that he experienced severe pain associated with his 
gastrointestinal disability, in addition to daily episodes of 
nausea and vomiting, which at times included hematemesis.  
See the March 2009 Board hearing transcript, pgs. 8-12.  The 
Board finds that the Veteran's reporting of his 
symptomatology to be credible and was corroborated by the 
medical evidence of record, which demonstrates that the 
Veteran suffers from severe epigastric pain, in addition to 
heartburn, nausea, vomiting, and occasional diarrhea.  See VA 
treatment records dated February 2003, February 2004, and 
April 2005.  

Specifically, the November 2003 VA examiner noted that the 
Veteran experienced twice daily episodes of vomiting.  He 
also documented the Veteran's report of hematemesis or blood 
in his vomit with "pieces of red" about twice per week.  

Moreover, during the November 2003 VA examination, the 
Veteran reported experiencing daily nausea with occasional 
diarrhea.  The Board further notes that endoscopy results 
from September 2003 and April 2009 duodenal and gastric 
ulcers and hiatal hernia.  Additionally, the endoscopy report 
dated September 2003 also indicated that the Veteran suffered 
from suspected Barrett's esophagus.

VA treatment records show that the Veteran's gastrointestinal 
symptomatology is controlled by medications.  However, the 
Veteran experiences regular flare-ups, including periods of 
incapacitation, despite his regular course of treatment.  
See, e.g., the August 2007 VA examination report and the VA 
treatment record dated July 2007.  Specifically, the August 
2007 VA examiner documented the Veteran's report that he 
experienced episodes of incapacitation as a result of his 
gastrointestinal symptomatology more than four times per 
year.  He indicated that these episodes average about two 
days.  

The Board additionally observes that the Veteran was 
diagnosed with mild anemia following testing conducted in 
conjunction with the November 2003 VA examination.  The 
Veteran is prescribed daily iron supplements to manage his 
anemia.  See the March 2009 Board hearing transcript, pg. 12.

Accordingly, based on the Veteran's report of his own 
symptoms, as well as evaluation and treatment records, the 
Board finds that the Veteran's gastrointestinal 
symptomatology is manifested by severe epigastric pain, 
nausea, vomiting, hematemesis, occasional diarrhea, and mild 
anemia.

In addition to the above criteria, weight loss is a 
consideration in evaluating digestive system disorders.  See 
38 C.F.R. § 4.112 (2008).  Historically, the Board notes that 
the Veteran reported that he substantial weight loss of more 
than fifty pounds over a decade ago.  See the Veteran's 
statement dated July 2008; see also the VA examination report 
dated November 2003.  More recent VA outpatient treatment 
records indicate that the Veteran's weight has fluctuated 
from 133 pounds in August 2003 to 140 pounds in November 2003 
to 136 pounds in August 2007.  See the VA treatment record 
dated August 2003 and the VA examination reports dated 
November 2003 and August 2007.  

The evidentiary record does not reveal that Veteran has 
experienced any appreciable sustained weight loss for three 
months or longer during the rating period on appeal.  
However, the Board does note that the Veteran's current 
weight of 136 pounds is slight for his height of 69 inches.  

The Board recognizes that the most recent VA examination 
report dated August 2007 indicates that the Veteran does not 
experience hematemesis or diarrhea, and reports the Veteran's 
gastrointestinal symptomatology as generally moderate.  
Additionally, laboratory testing conducted in conjunction 
with the August 2007 VA examination did not indicate that the 
Veteran suffered from anemia at that time.  Moreover, the 
Board observes that the Veteran did not endorse, nor does the 
medical evidence demonstrate, all of the symptoms which would 
allow for the assignment of a 60 percent rating, including 
material weight loss and melena with moderate anemia.  
However, the Board finds that the evidence of record 
demonstrates that the Veteran's service-connected 
gastrointestinal symptoms are productive of severe impairment 
of health as contemplated by Diagnostic Code 7346.  

Most significantly, the Veteran's experiences severe 
epigastric pain, including episodes of incapacitation, daily 
episodes of nausea and vomiting with hematemesis, occasional 
diarrhea, and mild anemia.  Moreover, the Veteran testified 
in March 2009 to an increase in severity of his 
gastrointestinal symptoms, including increased pain, nausea, 
and vomiting.  Consistently, the April 2009 VA treatment 
records show that the Veteran's symptomatology warranted an 
additional endoscopy, which showed a gastric ulcer in 
addition to the hiatal hernia.  

Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's gastrointestinal 
disability more closely approximates the level of severity 
contemplated by a 60 percent rating under Diagnostic Code 
7346.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2008).  A 60 percent evaluation is the highest schedular 
rating assignable under Diagnostic Code 7346. 

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

The Veteran's claim for an increased disability rating for 
his service-connected gastrointestinal disability was 
received on September 19, 2003.  Therefore, the question to 
be answered by the Board is whether any different rating 
should be assigned for the relevant time period under 
consideration [September 19, 2002 to the present]. 

After a careful review of the record, including VA evaluation 
and treatment records, the Board can find no evidence to 
support a finding that the Veteran's gastrointestinal 
symtomatology was more or less severe during the appeal 
period.  Accordingly, the Board finds the level the Veteran's 
disability was essentially uniform for the period of his 
appeal and, accordingly, he is entitled to an increased 60 
percent rating for the time period of his appeal.

Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected 
gastrointestinal disability.  However, he has repeatedly 
articulated that he is unable to maintain gainful employment, 
in part, due to his gastrointestinal symptomatology.  See, 
e.g., the VA Form 9 dated January 2006.  Moreover, as the 
Veteran is now assigned the maximum schedular rating for his 
gastrointestinal disability, so as a practical matter, the 
only way that additional disability can be assigned is an 
extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that he is currently 
unable to work as a result of his gastrointestinal 
disability.  However, there is no medical evidence to 
indicate that the Veteran is incapable of sustaining 
employment as a result of his service-connected 
gastrointestinal disability.  The Veteran may indeed 
experience problems due to his service-connected 
gastrointestinal disability which would translate to 
difficulty with employment.  However, the extent of his 
current occupational impairment is specifically contemplated 
by his currently assigned disability rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Marked interference with 
employment is not demonstrated.

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
gastrointestinal disability.  The Board recognizes that the 
Veteran has undergone two endoscopy procedures [September 
2003 and April 2009] during the appeal period.  However, 
there is no evidence that the Veteran has required frequent 
hospitalizations as a result of his gastrointestinal 
disability, nor does the Veteran so contend.  

Accordingly, the record does not demonstrate any unusual 
clinical presentation remarked upon by his examining and 
treating physicians, or other reason why an extraschedular 
rating should be assigned.  As there is no factor which takes 
the disability outside the usual rating criteria, the Board 
has determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected gastrointestinal disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the assignment 
of a 60 percent disability rating for the Veteran's service-
connected gastrointestinal disability.  The appeal is 
allowed.   




ORDER

An increased disability rating of 60 percent is granted for 
the service-connected gastrointestinal disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


